DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1 – 19 are pending.
Allowable Subject Matter
Claims 1 – 19 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 1, the prior art of record does not teach claimed limitation: “a plurality of switch circuits electrically connected between the plurality of sockets and the plurality of power supply circuits, wherein any of the switch circuits is electrically connected between one of the sockets and one of the power supply circuits; and a control circuit used to control operations of the parameter measurement circuit and the plurality of power supply circuits, and connected in parallel to a plurality of signal pins of the plurality of chips carried by the plurality of sockets, so that after the control circuit outputs test data, the chips simultaneously receive the test data; wherein when executing a parametric test mode, the control circuit controls one of the switch circuits to be turned on and then controls the parameter measurement circuit to perform an electrical performance test on one of the plurality of chips connected to the switch circuit that is turned On” in combination with all other claimed limitations of claim 1.
Regarding Claims 2 – 12, the claims are allowed as they further limit allowed claim 1.
Regarding Claim 13, the prior art of record does not teach claimed limitation: “when one of the switch circuits is turned on, controlling, by the control circuit, a parameter measurement circuit to perform an electrical performance test on one of the plurality of chips connected to the switch circuit in combination with all other claimed limitations of claim 13.
Regarding Claims 14 – 19, the claims are allowed as they further limit allowed claim 13.
The closest references are found based on the updated search:
Tsai et al. (US 2021/0132142 A1) discloses wherein after each of the testing modules performs the predetermined testing process on at least one of the chips disposed on the at least one of the electrical connection sockets of the corresponding socket group connected thereto, test result data and test parameter data of each of the chips are written into each of the chips through the corresponding testing module (see claim 12).
Ledzius et al. (US 2018/0218102 A1) suggests to implementing configurable input select control circuitry and/or software for providing inputs of hardware and software functional IP using event wire and communication data output identifiers according to input schema; implementing configurable mode control registers, memory contents, and/or parameters for providing functional IP module block functional modifiers according to mode schema (see claim 1).
Yun et al. (US 2019/0050352 A1) teaches a signal line connected to a controller; a first plurality of memory devices configured to perform a structure of a first rank in a first socket on a PCB, and connected to the controller through the signal line (see claim 1).




However, the combination or each of the cited references above does not disclose nor fairly suggest each and every claimed limitation of independent claims 1 and 13, therefore claims 1 – 19 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIOVANNI ASTACIO-OQUENDO whose telephone number is (571)270-5724. The examiner can normally be reached Monday-Friday, 8:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on 571-272-7924. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GIOVANNI ASTACIO-OQUENDO/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        11/20/2021